Citation Nr: 0326695	
Decision Date: 10/07/03    Archive Date: 10/15/03	

DOCKET NO.  00-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
October 1994. 

This matter arises from various rating decisions rendered 
since November 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, that 
denied the benefit sought on appeal.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

In December 2002, the Board remanded the case to the RO 
because the veteran had requested a personal hearing before a 
traveling Veterans Law Judge.  Such a hearing was conducted 
before the undersigned on April 4, 2003; a transcript of that 
proceeding is of record.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

The only clinical evidence of record regarding either the 
presence or absence of PTSD is contained in various reports 
submitted by VA clinicians in September and October 1999.  
The former is in the form of a letter sent to the veteran by 
a VA clinical psychologist.  It indicates that the veteran 
underwent PTSD evaluation on September 28, 1999, and that the 
results of this assessment indicate that his symptoms meet 
the diagnostic criteria for PTSD secondary to his exposure to 
combat-related stressors while serving in the Southwest Asia 
Theater of Operations during Operation Desert Storm.  The 
latter is in the form of a VA psychiatric examination.  This 
indicates that the veteran's symptomatology does not meet the 
full criteria for PTSD.  Instead, the examining physician 
diagnosed dysthymia.  

The record as currently constituted is, at best, equivocal 
regarding whether the veteran currently suffers from PTSD.  
As such, further action is required to clarify the record and 
ensure that the appellant is accorded due process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should attempt to obtain a 
copy of the September 28, 1999, 
assessment that formed the basis for the 
opinion of a VA clinical psychologist to 
the effect that the veteran has PTSD.  
Once obtained, this should be made a 
permanent part of the appellate record.  
Alternatively, if the assessment is 
unattainable, a report of contact 
indicating why it cannot be obtained 
should be included in the record.  

2.  Once the foregoing has been 
accomplished, the veteran should be 
scheduled for a special psychiatric 
examination.  If possible, he should be 
examined by a physician who has not 
previously examined him.  The claims file 
should be made available to the examining 
physician.  All indicated tests and 
studies must be accomplished.  After 
examining both the veteran's claims file 
and the veteran, the examiner should 
indicate whether, in fact, the meets the 
diagnostic criteria for PTSD.  If so, the 
symptomatology that forms the basis for 
the diagnosis should be set forth.  
Conversely, if PTSD is not diagnosed, the 
examiner should indicate the criteria 
necessary for such a diagnosis that are 
found to be lacking.  



3.  The RO should then review the 
examination report, and ensure that it is 
complete.  If not, it should be returned 
to the examining physician for corrective 
action.

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this remand is both to obtain 
clarifying information and to accord the appellant due 
process of law.  The Board intimates no opinion regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



